     1:18-cv-02452-CMC       Date Filed 02/20/19   Entry Number 52    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                               AIKEN DIVISION


 RACHEL FRANK and DANIELLE
 COWETTE, on behalf of themselves and                    Case No. 1:18-cv-02452-CMC
 all others similarly situated,

                            Plaintiffs,         NOTICE OF VOLUNTARY DISMISSAL
 v.                                             OF DEFENDANT TEXTMUNICATION,
 SOUTH AIKEN FITNESS, INC., NORTH                   INC. WITHOUT PREJUDICE
 AUGUSTA FITNESS, LLC, GGWW
 LLC, GG EVANS LLC, MUSCLE
 MEDIA GROUP, INC. and
 TEXTMUNICATION, INC.

                            Defendants.


TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs
RACHEL FRANK and DANIELLE COWETTE hereby dismiss, without prejudice, Defendant
TEXTMUNICATION, INC. Defendant TEXTMUNICATION, INC. has not yet appeared in
this action.

    This matter remains pending as to the Defendants SOUTH AIKEN FITNESS, INC.,
NORTH AUGUSTA FITNESS, LLC, GGWW LLC, GG EVANS LLC and MUSCLE MEDIA
GROUP, INC.


Dated this 20th day of February, 2020.         By: s/ Penny Hays Cauley
                                               Penny Hays Cauley, Esq.
                                               HAYS CAULEY, P.C.
                                               1303 W. Evans Street
                                               Florence, South Carolina 29501
                                               Telephone: (843) 665-1717
                                               Phc917@hayscauley.com


                                               Thomas J. Lyons, Jr., Esq.
                                               MN Attorney I.D. #: 0249646

                                           1
1:18-cv-02452-CMC   Date Filed 02/20/19   Entry Number 52    Page 2 of 2




                                      CONSUMER JUSTICE CENTER P.A.
                                      367 Commerce Court
                                      Vadnais Heights, MN 55127
                                      Telephone: (651) 770-9707
                                      tommy@consumerjusticecenter.com
                                      (Admitted Pro Hac Vice)
                                      Alexis M. Wood, Esq.
                                      Kas L. Gallucci, Esq.
                                      LAW OFFICES OF RONALD A.
                                      MARRON
                                      651 Arroyo Drive
                                      San Diego, California 92103 Telephone:
                                      (619) 696-9006
                                      alexis@consumersadvocates.com
                                      kas@consumersadvocates.com
                                      (Admitted PRO HAC VICE)

                                      ATTORNEYS FOR PLAINTIFFS
                                      AND THE PROPOSED CLASS




                                  2
